Nolan, P. J.,
dissents and votes to affirm on the ground that the instrument signed by appellant is not ambiguous and precludes recovery of commissions, even though respondent arbitrarily refused to enter into a contract of sale. Furthermore, there was no proof that the purchaser produced by appellant, or any of his corporations, was financially able to make the down payment required on ,the signing of the contract of sale. (Cf. Rosenblatt v. Bergen, 237 N. Y. 88.) Adel, J., dissents and votes to affirm, with the following memorandum: The plaintiff was employed under a written contract of employment, the terms of which, in my opinion, are not ambiguous. Under the agreement, the defendant had the right to do what he did, that is, refuse to be bound for brokerage until a contract of purchase and sale was executed and delivered. Furthermore, viewing the proof in the most favorable light to the plaintiff, there was no sufficient evidence of definiteness to identify a purchaser acceptable to the defendant, nor was there evidence of the production of a purchaser ready, able and willing to purchase. [See post, p. 1065.]